Second EU/Africa Summit (Lisbon, 8 and 9 December 2007) (debate)
The next item is the Council and Commission statements on the second EU-Africa Summit which was held in Lisbon on 8 and 9 December 2007.
President-in-Office of the Council. - (PT) Mr President, Commissioner Michel, ladies and gentlemen, the second EU-Africa Summit that was held last weekend in Lisbon was undoubtedly a success and marked the start of a new relationship between the European Union and Africa based on strategic dialogue. Almost 80 Heads of State and Government, the Presidents of the European Parliament and Pan-African Parliament and representatives of civil society sent strong messages to the European people, to the African people and to the world.
The concrete expression of the new relationship between the EU and Africa can be found in the documents - in my opinion high-quality documents - that were adopted at the summit: the Joint Strategy, the Action Plan and the Lisbon Declaration. These documents set out the specific details of the relationship between Europe and Africa. The new approach firstly favours multilateral channels and, secondly, tries to deal in an integrated manner with all the various dimensions of the relationship. This approach constitutes the difference that the EU can bring, particularly in comparison with other international actors.
The treatment of Africa as a partner in strategic dialogue was also reflected in the method followed when both preparing for the summit and producing the documents that this summit was to adopt. The strategy - for the first time a genuinely joint strategy - and the action plan were the result of intense and in-depth work with the African side, in particular with the African Union, and were, in the end, prepared and concluded by a joint group of experts.
I must also highlight at this point the constructive role played by the European Parliament in the process of producing the documents and preparing for the Lisbon Summit. The Joint Strategy identifies four interlinked areas of common concern: peace and security, democratic governance and human rights, trade and regional integration, and development. For the initial period from 2008 to 2010, the first action plan provides for eight partnerships in areas of common concern which primarily aim to have a positive impact on the day-to-day lives of African and European citizens.
The Lisbon Summit confirmed the major changes that have occurred in Europe, Africa and the world. In the Europe of today, with 27 Member States, there are very diverse external policy priorities and approaches. The African Union is emerging as a favoured discussion partner of the EU, with the agenda also including the issue of human rights and good governance. There is also a widespread perception that a series of global challenges, such as peace, security and international trade, require concerted action on the part of the international community, thereby justifying the emergence of new forms of cooperation. The same can be said with regard to finding answers to problems affecting both Europe and Africa, in particular the effects of climate change, management of energy resources and migration flows.
Africa and the EU understand that there is a need to raise their relations to a new level, with the summit representing the moment when this common desire became clear and unequivocal. However, the second EU-Africa Summit must not be presented as the end of the road, but rather as the turning point in relations between the two continents.
Therefore, of particular importance in the documents adopted, especially to guarantee a medium- and long-term view, is the explicit reference to the follow-up mechanisms for decisions made. In addition to setting a three-year frequency for these summits, sectoral ministerial and expert meetings are planned for the various areas of the action plan, together with regular contacts between the Commissions of the European Union and the African Union. However, civil society, NGOs, trade unions, business forums and think tanks will also have a very important role to play in implementing and monitoring the planned measures.
Finally, I must stress the central role of the European and Pan-African Parliaments in implementing the new partnership. Existing ties between the parliamentary representatives of Europe and Africa must now be reinforced. The Presidency is delighted, as you must be aware, at the joint statement presented by the Presidents of the two Parliaments at the second EU-Africa Summit. There can be no doubt that a new and very exciting road is opening up in the relationship between Europe and Africa following the Lisbon Summit.
Member of the Commission. - (FR) Mr President, Minister, ladies and gentlemen, I am pleased to be able to report to you on the results of the Lisbon Summit. There is not much more to add since I feel that the President-in-Office of the Council has described the results splendidly. I also wish to congratulate the Portuguese Presidency for arranging and organising this summit - as I feel it was urgently needed - and especially for its great success.
The summit evidently brought home a new and clear message: that of a radical change in relations between Africa and Europe. The Lisbon Summit marked the adoption, as has already been said, of a new common vision within a joint strategy, a political partnership of equals - complex-free, liberated and pragmatic - and a mutual responsibility. Having said that, the summit also adopted eight strategic plans to specifically implement this new vision.
The summit featured intense, rich, high-quality debates pointing to the new nature of our relationship, and thus its genuinely and essentially political nature. Yes, we discussed Zimbabwe, and many new European leaders, such as President Barroso and Chancellor Merkel, made it clear that Mr Mugabe's policy is totally unacceptable, that we cannot tolerate violations of human rights, and that the policy operated there damages the desires for reform on the African continent. Many African leaders share these criticisms, and I feel the EU ought to lend its full support to African mediation under the auspices of the Southern African Development Community (SADC) and led by President Mbeki.
Yes, we talked about Darfur and the unacceptable humanitarian and security situation, and we criticised the uncooperative attitude of the Sudanese Government. At a troika meeting with the President of Sudan, we clearly set out our expectations and demands for him to take the decision to permit rapid deployment of the hybrid force in order to put an end, as soon as possible, to the violence we know is being committed there. It should be noted that, as a general rule, democracy, governance and human rights are no longer taboo, and many African countries have embarked on the road to progress, as they say, not in response to Europe's expectations, but in response to the expectations of their own people.
Yes, we also talked about economic partnership agreements (EPAs), and yes, agreements were reached with many African leaders. President Barroso and I explained time and again the real issues behind EPAs. We also explained that the real challenge in the short term is to draw up interim agreements, not EPAs, before 1 January to ensure compatibility with WTO rules and thus prevent non-least-developed countries (non-LDCs) from being left in a more unfavourable situation as of 1 January 2008. I was told about the example of the Côte d'Ivoire which would have lost around 750 million euros in commodities trade if it had not drawn up the interim agreement. President Barroso suggested that next year the EPA discussions should be held at the highest level with each of the regions concerned, to finalise the agreements with a view to reasonable economic integration.
These are, of course, difficult issues. We brought them up with no fear of divergence. I feel that this will obviously give our new partnership quality and depth but, ladies and gentlemen, as of tomorrow we will face the even greater challenge of transforming this new political vision into specific action. It is our political duty to present specific results by 2010, in other words when we meet up again for the Third EU-Africa Summit. We have a collective obligation to produce results.
The joint strategy and the first action plan form the roadmap for our partnership and divide it into very specific, operational, thematic objectives, as the President said. These two joint documents adopted at the summit were unanimously welcomed in view of their quality and their ambitious nature. This success is the result of a very long period of preparatory work which began in December 2005 with a communication by the Commission on a strategy for Africa, which in 2007 became the EU-Africa joint strategy.
The European Commission fully intends to assume its responsibilities during the implementation phase. Success, however, is not only the responsibility of the Commission. The Member States and our African partners must ensure that their mechanisms are in full working order. One of Europe's major responsibilities in implementing this partnership will consist of mobilising funds for finance. I wish to remind you that the Member States undertook to disburse an additional 20 billion euros per year by 2010. The latest results show we are on the right track but that, if we take account of the effect of debt cancellation in certain countries, the current good results are quite relative.
Secondly, one very important aspect is a better distribution of the work between donors. This is why the Code of Conduct on Division of Labour is a vital component.
Thirdly, I also wish to remind you that the Member States committed themselves at Gleneagles to finding one billion euros per year for Aid for Trade, half of which must be paid over to Africa. These are public political commitments. I wish to remind you of this because these are components that will consolidate the feasibility and achievement of the strategic plans.
I have another thought on this subject: it is now clear that the commitment of the Commission and the Member States must not be the monopoly of the Ministers for Foreign Affairs or of the Ministers for Development. I would like us to institutionalise the principle of joint and regular sectoral ministerial meetings on these issues. Obviously sectoral ministers, for example in the areas of scientific research, trade, agriculture and finance can make an enormous contribution to the new relationship with African countries.
As I explained at the conference of the European and Pan-African Parliaments in Lisbon, we are also relying heavily on the European Parliament and the African and European national parliaments to gather and relay the opinions and expectations of civil societies. The central place given over to democratic actors and African and European civil societies at the very heart of the strategic partnership and its implementation is also an innovative feature which I hope will produce a genuine partnership focusing on people. The speeches by the Presidents of the European and Pan-African Parliaments to the Heads of State and Government marked the official implementation.
I also wish to tell you that I took due note of the request by your colleagues in the Pan-African Parliament for financial support for this institution with respect for its autonomy. We are obviously willing to consider, with the budgetary authorities, more direct access to finance. I reiterate to you my hope that one day we may include the European Development Fund in the budget, for I think it is right and fair for you to perform your function of democratic control over the process of allocating public development funds.
Ladies and gentlemen, before the summit I said that the main challenge there would be to strike the right note on this EU-Africa political partnership and send out a clear message of a complex-free, joint and pragmatic relationship. I think this is precisely the message emerging from the Lisbon Summit. As the Portuguese Prime Minister José Socrates said, I have the feeling there will be a before-Lisbon and an after-Lisbon in relations between the EU and Africa.
on behalf of the PPE-DE Group. - (NL) Mr President, Commissioner, ladies and gentlemen, the summit is behind us, a historic moment, a turning point in our relationship with Africa. The basis of the relationship has really changed: from domination to cooperation, from monologue to dialogue. It is right to talk about a partnership of equals. After all, both Europe and Africa have a responsibility when it comes to the development of Africa. Europe is responsible for European policy; the African governments are responsible for their policies.
A joint strategy, based on shared values and mutual respect, and geared to the welfare of people, was sorely needed. A joint strategy was also needed to enable us to tackle the problems that affect both continents together. I am pleased that the summit was not taken hostage by Mugabe. The situation in Zimbabwe is unacceptable and it is right that his policies are severely criticised. However, the summit was not just about Zimbabwe. There are other disasters going on in Africa which are claiming many victims. Just think of Darfur, Somalia and, let us not forget, the Congo.
Mr President, Parliament adopted its report on the strategy in October. The joint declaration of Parliament and the pan-African Parliament was signed at the parliamentary pre-summit . Both presidents presented this at the opening session of the summit. The parliaments should indeed not only have a role in preparing the strategy, they also have an important monitoring role with respect to its implementation.
When it comes to the action plan, unfortunately this is still vague, as are the issues of financing and the structural involvement of the parliaments. I am pleased with the Commissioner's promises on this. The action plan talks about seminars, studies and evaluations. They are all very important but ultimately it is about the results. We all know that there is enough water, know-how and money to give Africa a better existence. A great deal is dependent on political will. Let this strategy be a genuine new start for sustainable development in Africa.
on behalf of the PSE Group. - (ES) Mr President, I wish to add my congratulations to the Portuguese Presidency. It was completely wrong that for seven years the world's largest trading entity and the poorest continent had not sat down together to talk. That stumbling block has now been overcome. The summit has been held and has doubtless achieved many successes, the first success being that it was actually held.
The Parliaments, and this House especially, are ready to take our inspiration onto the stage, as we say in Spanish, meaning to match words with actions. However, Commissioner, I regret that the reference to the parliamentary dimension was mere lip service, for none of the requests we made at the previous summit in relation to specific courses of action and funds to develop the role of the Parliaments were included in the summit's conclusions.
Despite this, the House will continue to work and point out areas where we have not done well. It must be said we have not done well in connection with those famous economic partnership agreements. What has happened is that we have a complex-free relationship, a relationship of equals. Certain African leaders have clearly stated the problems posed by some of the approaches we have fiercely defended. It is not enough to be right, or to have reasons. What we have to do is reach agreement. Agreements are agreements, and cannot be impositions. We ought to work harder and better to secure agreements on this equal footing that we proclaimed in the spirit of the summit. This trade disagreement will go down in history as one of the main features of this summit.
The other main feature was human rights. Substance was in short supply here too. Yes, Commissioner, you discussed Darfur, but not much. Not much, no, and in fact nearly not at all, because some of us here had to write to remind you that it was not on the agenda, and that it was a disgrace that Africa and Europe should meet up and not discuss Darfur. Once again people were concerned, but did not actually concern themselves much in practice. As we were reminded this morning, it is certainly time for us to be concerned, but it is also time for us to concern ourselves much more, and more effectively too.
(Applause)
on behalf of the ALDE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, I wish to come back to the interparliamentary encounter between the Pan-African and European Parliaments to comment on two points where a common vision is needed within a common strategy. As in love, words are not enough: we need action and proof. Thus I feel there are two points where we could implement a common vision to really make it part of a common strategy.
The first point, Commissioner, as you said, is budgetary control. Our job is to control outgoing funds and so it is absolutely essential, and it is up to us, to include the European Development Fund (EDF) in the budget in such a way as to allow parliamentary control to be exercised. Our outgoing funds are, of course, incoming funds for our colleagues in the African parliaments. It is vital that they can use national parliamentary controls to handle incomings which, particularly in a budget-support policy, can often be an important lever in their national policies. It is high time, therefore, for us to get down to including the EDF in the budget and provide them with budgetary control mechanisms, with assistance if necessary.
The second point I wish to make concerns joint action within the context of international humanitarian law. International humanitarian law - as you said, Commissioner - is flouted and trampled on, and this is totally unacceptable, and it is often for the extremely surprising reason that there is a war on. International humanitarian law is precisely a law which is applied only in a war situation: it is not a law for times of peace. Thus on this issue we may all insist together, the European Parliament and the Pan-African Parliament in unison, that any person who has ever violated international humanitarian law, especially during a power struggle, cannot be excused, and that we can then impose sanctions on those responsible. These sanctions, however, will serve a genuine purpose and will be properly perceived only if they are transmitted on the ground in Africa, and if the kind of passive complicity we occasionally observe in such cases is curtailed. I believe our parliamentary colleagues would be honoured if we undertook joint reflection on this issue.
on behalf of the UEN Group. - Mr President, first of all I would like to congratulate the Presidency and also Commissioner Michel and the African leaders for all the progress that was made at the summit. I think very often we look at the negative side but I think that an awful lot of good things came out of it.
The theme that emerged from the summit was one of partnership. This was a summit of equals. But we must make sure that this is more than rhetoric. Let this pledge to partnership be reflected in practice. To this end we should both demand equal standards from our partners on human rights and deal with them as equals on trade and economic issues.
We want to build a new strategic partnership with Africa, one that helps to establish a peaceful and secure future for the people of Africa, one that helps to strengthen investment, growth and prosperity through closer economic ties, and one that is based on a shared vision of Africa.
Before the summit there were some concerns about President Mugabe - but I do believe that he got the message very clearly - and also about EPAs. I know that I was delighted to hear the Commissioner say that he and President Barroso had explained and re-explained to African leaders the benefits of this. I want to thank him again for the meeting that I and other groups had with him. They were very clear on the advantages of EPAs for the long-term economic future of Africa and, obviously, for the people of Africa.
I would like once again to congratulate the people involved in the summit and I think a lot of momentum and progress has been made.
on behalf of the Verts/ALE Group. - (FR) Mr President, Mr President-in-Office of the Council, Commissioner, I wish first of all to say that we in the European Parliament delegation attended two summits: first the parliamentary pre-summit with our colleagues from the Pan-African Parliament, and also the official summit. Mr President-in-Office of the Council, I think you cannot be aware of the status we had there, in other words the degrading status of observers: Members of the European Parliament, even if they had worked well on previous occasions, had no access to the official summit. I very much wished to inform the House of this, and I feel that we, as Members of the European Parliament, represent European citizens in the same capacity as heads of state or government. Thus it would be right if we were also represented at the next summit.
The official summit, however, was a splendid initiative, and it is good to know that it has been held after seven years of failed attempts. I do feel, however, that the main lesson to be learned from the summit is that the African continent is finally becoming emancipated and organised as an African unit, and this is certainly good news. This reminds me of the discussions we had at our parliamentary pre-summit with the Commissioner, where we stressed the contradiction between, on the one hand, the political display of the EU's vision and the new approach to its partners, and, on the other hand, the pressure exerted by the EU to get the economic partnership agreements signed. I now wish to ask the Commissioner about the status of these partnerships, these interim agreements to be signed, because I must remind you that the African countries rejected this type of agreement and this kind of pressure.
Finally, Commissioner, another question on a matter of some concern: the nuclear issue. The question from the Group of the Greens is as follows: why did nuclear talks commence with African countries? African countries are now in need of renewable energy. Our technology, our solar energy, photovoltaic systems and wind-energy systems are truly suited to Africa. What, then, was the reason, particularly when we are aware of the difficulties this can entail, such as with Iran at the moment? Why, Mr Vice-President? This is a very important question. I would also like to know which country forced the EU to add the nuclear issue to the strategy. Was it my president, the worldwide nuclear sales representative? This is totally unbelievable. It is renewable forms of energy that Africa needs at the present time.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, I believe that we can be satisfied with what happened in Lisbon. At last, despite its differences - and after all we too have ours - Africa is showing that it is united and capable of overcoming the paternalistic relationship that arises between donor countries and recipient countries.
Building a political, economic and social partnership forms part of our strategy. We can therefore be pleased that what we have asserted in our documents ever since the Treaty of Rome in 1957 is today becoming a reality. Mr Konaré stated that Africa wishes to draw up its own agenda: this is quite extraordinary, and I hope it really does mean that Africa assumes responsibility for jointly tackling poverty, desertification and disease. Criticism of economic partnership agreements (EPAs) has long been expressed in this House, and in my opinion we should bear in mind that not only social groups but also African governments are now expressing such criticism and hence try to find alternatives.
The Pan-African Parliament and the European Parliament have now entered the field with determination, with a joint statement, and this is something exceptional. It will also be a challenge, however, with regard to the policies to be pursued together with civil society organisations.
on behalf of the IND/DEM Group. - Mr President, Mr Mugabe claimed a diplomatic victory at Lisbon in that he had 'defeated the British'. In a way he was right. Instead of attending the conference himself, Gordon Brown sent Baroness Amos, who is, with no disrespect to the Baroness, a relatively minor figure in the British Government. In the same way, he will send his errand boy, Mr Miliband, off to Lisbon on Thursday to sign up to the Lisbon Treaty.
It fell to Angela Merkel to rebuke Mr Mugabe with wonderful, almost British understatement that 'Zimbabwe damages the image of the new Africa'. Well, you could certainly say that!
Mr Brown should have attended the conference and taken the opportunity to tell Mr Mugabe to his face that he is a bloodthirsty tyrant who has no place in the modern community of civilised nations. That would have given heart to oppressed Zimbabweans, and it would also have required real leadership - which is precisely why it did not happen.
(NL) Mr President, ladies and gentlemen, we have to have the courage to see the truth before our eyes. The EU-Africa Summit last weekend was in fact a failure and you do not need to look far to find the reason why. People may well make fine statements about a new strategic partnership, but the fact is - as I said in Lisbon - that a satisfactory partnership between Europe and Africa has to be based on shared values and principles, such as democracy, human rights and good governance. That is not the case at all today.
Europe rolls out the red carpet for Gaddafi and Mugabe: for Gaddafi in order to secure lucrative contracts, for Mugabe so as not to offend the other partners. However, if the member states of the African Union continue to support the dictator Mugabe openly, the question will arise as to what their own promises on democracy and human rights are actually worth. I will say it again therefore: if there is one signal that Europe should have given at this summit, it is that only democratic systems based on the rule of law offer a guarantee of improvement in one's lot and that development aid should be made contingent upon the fulfilment of these conditions.
(PT) Mr President, we will only find out if the EU-Africa Summit was worth the effort in 2010 when the next summit will be held, depending on whether the issues discussed at that time are new or the same as today. That will be the criterion and the time for assessing the results of what happened this weekend in Lisbon. However, in the meantime, we can take stock to a certain extent.
This summit was presented as a summit for dialogue, genuinely bilateral partnership and common sharing of responsibilities. These are worthy aims. In the new relationship between Europe and Africa, there can be no one leader as Africans must be responsible for their own destiny. It is up to us, the European neighbours, to be generous and consistent in our development aid. If, in 2010, we are well on the way to achieving the Millennium Development Goals and if there are fewer deaths, less hunger, more democracy, more respect for human rights, more fair trade and more growth and development, then this summit will have been a success. If the same dictators are still in power and the same deals are still being done, bringing many benefits to very few, then it will sadly have been an opportunity lost.
(FR) Mr President, Commissioner, following the EU-Africa Summit I wish to make a few remarks as a kind of summary of this important encounter. As the Commissioner said, the results of the summit would certainly appear to be positive.
First of all, for months, or more than months, we have been asking the Commission to review the economic partnership agreement agenda and contents. On each occasion, the Commission, or Commission representatives, told us that our criticisms were not shared by any African government officials or partners, and that we were merely relaying, for I remember the response, the perverse arguments of a number of large NGOs. In Lisbon, there was a stream of criticism from the vast majority of African Heads of State and Government with regard to methodology and also the contents of negotiations. A clear call went out to take the time to sign up fair and balanced agreements in compliance with EU commitments towards African development.
For a long time now we have been asking the Commission to ensure genuine coherence among its various policies. We agree that several decades of European development cooperation with Africa have failed, but we would maintain that the limits of this cooperation have been constantly set by the Commission, taking back in one area what it gave in another. Post-Lisbon, it is therefore obvious that the issue is not about substituting trade for cooperation, but about making both policies pursue the same objective of sustainable development.
In relation to food security, the fight against disease, human rights and migration, especially support for more fragile states, we have also constantly asked the Commission to do more and better for and with Africa. We can see that this will be the case from now on, and that is good. It can no longer be ignored, however, that the demands of this Parliament are the demands of ordinary African citizens, and also of their political representatives. We are therefore pleased that the Parliaments, so long ignored in this process, have finally been included. We hope that the next summit will provide the opportunity to gauge the effectiveness of the new strategy more rapidly and without too much delay, in order to confirm the suitability of the objectives and achievements.
(PT) This summit took place because the Portuguese Presidency insisted and the African Union took a gamble. Those in Europe who wanted to diminish the summit on the pretext of Robert Mugabe's presence in Lisbon have lost. Yet those who receive the King of Saudi Arabia in London with all due pomp and circumstance have no place to talk about human rights. At the same time as the summit, numerous civic actions denounced this duplicity of words and deeds, the duplicity of those who were missing but also of those who were there.
In Portugal, the summit allowed people to talk about Africa and its problems and only for this reason was it worth the effort. However, those who have listened to the Presidency and the Commission will believe that this was a genuinely historic event, a moment with a before and an after, which is clearly an exaggeration. In fact, for the Portuguese, this was a kind of Luso-tropicalist provincialism, as apparent from the European press. Progress was made: in fact, the main element of progress was that the African countries drew up their own agenda. However, in all other respects, there was a gaping hole between the vanity of the words and the meagreness of the results. This summit was better than the Cairo Summit, but that was hardly difficult! What is difficult is to accept joint responsibility when starting from the fixed idea of economic partnership agreements.
(DE) Mr President, it is good that the EU-Africa Summit has taken place. We see more clearly now. We have a strategy and a first action plan. We in the European Parliament shall monitor their implementation closely. As chairman of the delegation for relations with the Pan-African Parliament, I can tell you that we shall be doing that together with our African counterparts.
In the realm of good governance, we issued a joint statement at our parliamentary pre-summit meeting which included an expression of our conviction that measures to strengthen the capacity of African parliaments would enable those institutions, which had previously been overlooked, to make an effective contribution to good governance and to scrutiny of policy implementation. To this end we need adequate resources to be earmarked in the specific programmes of the Commission and the Member States.
On human rights, we see Africans closing ranks whenever warranted criticism of conditions in specific countries is voiced in Europe. Sporadic remarks from delegates dissociating themselves from Robert Mugabe's policies before the summit gave way to a united front at the summit itself. My thanks go to the German Chancellor, Angela Merkel, for expressing herself clearly on Zimbabwe on behalf of all of us.
On the subject of economic partnership agreements, however, I believe we have a real problem. It cannot be the aim of the EU to bring about the effective disintegration of the Southern African Development Community or the Southern African Customs Union by concluding interim agreements with some countries and not with others. On this subject, President Mbeki argues objectively, whereas on the subject of Zimbabwe he tends to adopt a more partisan stance. With regard to economic partnership agreements, I call on the Council to give the Commission a more flexible negotiating mandate so that unwanted effects like the interruption of trade flows for non-least-developed countries (non-LDCs) do not occur on 1 January simply because of the expiry of the present trade arrangements.
Yes, WTO-compatibility is essential, but it must also be possible to exercise a certain degree of creativity in order to achieve it. Sometimes the stopwatch can be put on hold for a limited time. All of our countries, after all, are WTO members too.
Mr President, as Michael Gahler said, clearly the Summit was somewhat overshadowed by the fact that there have been these acrimonious negotiations over economic partnership agreements (EPAs) and a relationship has indeed been soured by these negotiations, as much as the Commissioner and the Council have tried to work for a good partnership.
A number of heads of state raised their concerns, including the head of the African Union, Mr Konaré, who said that the Commission was playing African regions one off against the other. The General Affairs Council this week - rather disappointingly, for some of us - did not recommend the flexibility that many of us wanted to see, particularly towards the non-least-developed countries (non-LDCs), although, as I understand it, the UK and the Netherlands in particular were pressing for this to happen. Still that sword of Damocles is poised over the heads of the non-LDCs and they face the consequences, both economic and social, and economic shocks which, for us, ought to be absolutely unthinkable.
There are still concerns that have not been addressed on EPAs, on development assistance, on rules of origin and on commitments on the impact of agricultural subsidies. These are all things which the African, Caribbean and Pacific (ACP) states, in general, and Africa, in this case, were asking for. It is not enough for the Commission to say that those of us who criticise EPAs are somehow in the pockets of the non-governmental organisations, that the ACP states are misinformed and misled by people and that it is only trying to comply with World Trade Organisation rules. These kinds of argument really do not wash when we see the kind of dangerous situation the non-LDCs are in.
I want to say, finally, that our citizens in Europe will not accept any situation where, in 2008, any poor countries are worse off than they are at the moment, and we cannot stand and allow that to happen. We urge the Commission to show flexibility.
(DE) Mr President, allow me to refer to some results of the summit which, I believe, reveal more than anything else the lack of a consistent development policy. The good frameworks that were created for the pursuit of the Millennium Development Goals and climate goals are being demolished again by the build-up of pressure in relation to the economic partnership agreement negotiations and, to an even greater extent, by an energy policy driven by the needs of the conglomerates.
Free trade agreements are to be wrung out of individual partners, which will ensure that even established regional economic areas in Africa are segmented once more. In the field of energy policy, the only concern is to serve the interests of major European investors, and the drive to export nuclear plants to Africa is, in my view, a scandal.
On the subject of management of migration, you have once again made significant promises. These, however, run counter to the draft directives on selective migration that Commissioner Frattini has presented. I believe there is an urgent need to withdraw these drafts, otherwise mobility and freedom of movement between Europe and Africa will remain a pipe dream.
(FR) Madam President, Africa and Europe talked politics in Lisbon at the highest level, and this is very good news. Having said that, I would like to be sure they are speaking the same language, and particularly on three major issues. First of all, a partnership of equals. Alpha Konaré told the forum that Africa does not need either charity or paternalism. The Lisbon Declaration confirms this: we will be setting up a partnership of equals. Europe, however, has often treated this commitment rather lightly or à la carte by imposing its own agenda whenever its interests were at stake: on terrorism, migration and, at the present time, economic partnership agreements.
Secondly, a partnership of peoples. We also expect some action on this issue. The new partnership must bring together civil societies much more systematically, and also the people's representatives, in other words the parliaments, especially by assisting with the capacities of African parliaments. This is the message conveyed by the common statement made by the European Parliament and the Pan-African Parliament, and I hope this message will be heard.
Lastly, in relation to migration: Europeans and Africans had the chance in Lisbon to send a clear political signal which would have placed human rights centre stage in our partnership. I truly believe that Lisbon was, regrettably, a missed opportunity. The new strategy still places the emphasis on protecting borders rather than on the rights of migrants. This means Europe can continue to flout the rights of migrants either here or there, for it has actually made very few commitments in its 'Migration, Mobility and Employment' action plan.
(PT) The EU-Africa Summit was held thanks to the diplomatic and political persistence of the Portuguese Presidency. Europe has reported a success but it is doubtful that Africa will do the same, particularly those men and women fighting oppressive and kleptomaniac regimes. They know that the majority of their representatives have absolutely no intention of abiding by what was legitimately agreed at the summit. Future trialling of the joint strategy and the action plan adopted will be in the hands of the Portuguese Presidency.
As the terrible tragedies that Africa is facing in Darfur and Somalia were only briefly mentioned at the summit, we need to move on to practical measures. When will European forces advance into Chad, as promised for last summer? When will the EU take vigorous action against the Sudanese regime which is preventing the hybrid force mandated by the UN Security Council from protecting the civilian population in Darfur? When will European troops or other contributions be sent in to make the invading Ethiopian troops withdraw from Somalia, as decided by the UN Security Council?
The organisation of summits does not justify allowing such urgent issues to be forgotten, as this calls into question the EU's credibility among millions of Africans and Europeans. We need to demonstrate that the protection of lives in the Sudan, in Somalia, in East Congo and other countries in Africa counts for more than the signature of contracts in the tents of the criminal Gaddafi.
President-in-Office of the Council. - (PT) Madam President, Commissioner, I am going to be frank as some Members have been, some more than others. The EU-Africa Summit was a success. Without the constraints of a written text, here are my comments. I remember very well when, at the beginning of the Portuguese Presidency or in fact during the preparations for the Portuguese Presidency, we indicated that holding an EU-Africa Summit was one of our objectives, there were comments, doubts and sometimes even criticisms expressed about us setting this summit as one of our objectives.
Some said: 'Africa does not raise, among public opinion, society, Member States or the institutions, the necessary interest and commitment for a summit to be held: you, the Presidency, will be alone with very little support. Africa is not on the international agenda and there is no interest'. Others said: 'there are participative and organisational issues which will be difficult, if not insurmountable'. We were discouraged from taking this idea forward. However, the fact is that we managed to hold this summit, as we say in Portugal, 'against wind and sea', or in other words against all odds. We managed this because we did have the support of many Member States which collaborated with us, with the Presidency, in preparing the texts and also in the direct negotiation of the texts with the African representatives. We also had the support of the EU's institutions, the Commission and Parliament, to the annoyance of the critics and sceptics. We also managed to resolve certain delicate and difficult diplomatic issues. I would not presume to say whether or not this summit was historic: that is for the future to tell us. However, there can be no doubt that this summit marks a new phase in the relationship between Europe and Africa and the fact that it was held was, in itself, a success.
As Commissioner Michel said, we did not avoid at this summit, in our comprehensive dialogue with Africa, the problems, difficulties and differences of opinion. On the contrary! We talked about the problems, the difficulties and what divides us. We talked about trade, security, conflicts and violations of human rights, eye to eye, with frankness and with transparency. However, the aim of the summit was obviously not to negotiate trade agreements - it was not the right place for that - and it was certainly not intended to immediately solve the problem of the Sudan. It was also not intended to immediately solve, with a wave of our magic wand, the situation in Zimbabwe. However, both sides together tackled these issues, discussed them, gave our opinions and, when there were differences, did not shy away from saying what these differences were.
The message conveyed by the European Union on all these issues was absolutely unequivocal. As you know, we discussed Sudan both in plenary and afterwards in a ministerial troika meeting. We also defended our position, the EU's position, on economic partnership agreements. Mr Mitchell may have spoken on this issue in more depth and more detail, but we had the opportunity to clearly explain what the EU's position is on economic partnership agreements. We are seeking agreements that are fair and balanced and that favour Africa and our African partners: that is our position and nothing else. We should be absolutely clear on this issue! What we are trying to do is respond to African concerns and aspirations and nothing else. Those who, in this respect, attack, criticise or devalue the effort being made by the Commission, and also the Council in support of the Commission, to conclude the largest possible number of economic partnership agreements by the end of this year are wrong.
Those who say, however, that the summit is not, in itself, the end of the road and that it will not, by itself, revolutionise relations with Africa are right. We need to follow up the decisions made, without any shadow of a doubt. The real value of this summit, its real importance, will be determined in the medium and long term by our capacity to fulfil what was agreed, decided and undertaken. We must therefore follow up the decisions that were taken. We must assess the results achieved and, only then, when this assessment has been made in the medium and long term, will we be able to properly say whether the summit was successful in terms of its consequences and effects.
As I have said, by agreeing a joint strategy, a specific action plan and concrete follow-up mechanisms, by discussing such important and current issues as climate change, integration, energy and immigration, the summit clearly represents a step forward, a maturing of our relationship with Africa. We waited seven years to get from Cairo to Lisbon. We are absolutely certain that we will not wait so long before we have another summit between Europe and Africa. The importance, usefulness and significance of this summit demonstrate, without any shadow of a doubt, the need to hold another summit in the short term. You will understand why the Portuguese Presidency is delighted at this event and this initiative which we shared together. We thank everyone for their cooperation, commitment and effort which made this summit a success.
Member of the Commission. - (FR) Madam President, ladies and gentlemen, I wish to quickly reply to the main points made, and then I intend to briefly discuss the economic partnership agreements (EPAs).
Two Members spoke of their regret at the inadequate involvement of the European Parliament. I must say that perhaps we can do things better, but to be honest, with regard to other major international meetings in the past, I have the feeling that today, in any case, Parliament is fully involved in this process. What is more, as far as I am concerned, I always take great pleasure in debating with the Members and even contradicting them, since this helps hone my own postures. I regularly change my opinions because of you, not to keep you happy, but simply because you persuade me.
The second point is Darfur and Sudan. First of all I wish to say, like the President, that the priority of this summit was not to find a solution to this issue. We did, however, arrange a troika meeting with the Portuguese Presidency, President Barroso, the High Representative for the Common Foreign and Security Policy and myself. We met with the Sudanese President, and I can tell you that the tone and content of the message conveyed during that meeting more than amply reflected the tough words I have heard here. We told Mr Bachir quite clearly that he had to respond in a positive manner as soon as possible to the UN to allow rapid deployment of the hybrid force that is obviously necessary to improve the situation of the people in Darfur ever so slightly.
Mr Cornillet, I must tell you that I fully agree with your speech on international humanitarian law. As you know, yesterday, for instance, I had a meeting with all the ECHO partner operators. There was a great number of them, and I discussed this problem of international humanitarian law. I took up the proposal you had mentioned to me, and we have made arrangements to organise a major conference in April or May on this matter. I also told them, even though I have no power to invite, that I would invite the European Parliament and national parliaments to attend this conference, if this is possible and if Parliament is interested in such a proposition, because it is true that every day I observe the increasing banality with which respect for international humanitarian law is being treated, and this is extremely serious. To such a point, in fact, that while I was there, I talked to the person responsible for gaining access for humanitarian convoys. I said to him: 'but you are not respecting international humanitarian law at all', and he said: 'but you must understand there is a war on'. It is obviously quite dramatic to hear that, because this attitude contradicts the very essence, the very origins of international humanitarian law. We will therefore move forward on this issue, believe me.
On the nuclear issue, Mrs Isler Béguin, I must say that this is a good question which does catch my attention. You should simply be aware that this was requested by our African partners, I think more likely due to a question of principles than as an actual issue. Otherwise, I do agree with your misgivings. They were first of all asked to talk about non-proliferation of weapons of mass destruction and they said: 'all right, we can talk about that, but in that case there is no reason not to talk about civil nuclear applications'. Well, this is all part of the current climate. Like you, I regret it, but they did request it, and we can hardly refuse to talk to our partners about this. It was also very low-key, and nobody is talking about developing a nuclear sector in Africa. We agreed to discuss nuclear issues and we accepted that these are a subject to be debated between us, because it was made clear from the beginning that no subject was taboo. Therefore I feel we do have to be coherent.
There are two other issues I wish to comment on, and then I will finish up with the EPAs. I think it was Mrs Zimmer who said that there is particular interest in anything that can be used by major European investors. I will come back to this again with the EPAs, but I obviously do not agree with this argument. You can keep me here for another two weeks, day and night, and I will not accept this criticism. I will not accept it for a very simple reason. I have attended these negotiations for several months now, although I should say I do not negotiate, but I do attend the negotiations. At no time did it seem to me that the ultimate objective was to assist either the European economy or European businesses. Those who make these claims, I feel, are either mistaken or misinformed, or they do so in bad faith. I think they are misinformed, because one never acts in bad faith. I feel, however, that in relation to this issue the remarks are extremely unjustified.
Now I come to the economic partnership agreements. On the subject of the interim agreements, I wish to ask: what are their aims? Have they been devised in support of European businesses? Not at all: the objective is actually to provide protection for countries with average incomes which would otherwise, as you well know, fall into a system of generalised preferences. This is obviously much less advantageous than the system that they operate at present, which is the equivalent system for least-developed countries (LDCs), in other words, Everything But Arms. Therefore, if at the end of this year, despite all my goodwill, the countries concerned have no other agreement setting them on the same footing as they had until today, they will certainly lose markets, and I have already mentioned the example of the Côte d'Ivoire. This other agreement is the interim agreement. Who have we made these interim agreements with? In most cases, we have arranged them with countries with average incomes which would otherwise find themselves operating a much more unfavourable system than they had to date. Has this been done to protect our businesses, to open up channels for our companies to move into Africa or invade Africa? No, that is not true.
What, then, have we proposed? I am now coming to the heart of the agreements, because the truth should be heard. I am willing to listen to everyone, I am willing to understand everyone, and I am even willing to agree with certain remarks and criticisms from the House. Well then, what have we proposed? We have proposed transitional periods of between 15 and 25 years. Mr Wade claims his market will be flooded with subsidised European agricultural products. This is precisely my point. Agricultural products can offer him protection from the 20% that is not liberalised. I do not understand exactly what he means. What is more, Mr Wade is not directly affected. It is true that he is entitled to speak on behalf of all of Africa, but he is not affected because he is an LDC and he has the 'Everything But Arms' system. Mr Mbeki, who I admire very much and get on with very well indeed, likes to denounce the EPAs, but this is easy to do. He has a special association treaty with us. This means we can ask ourselves to what extent he is unconcerned about bringing in all the other countries in that region as his competitors. I do not speak in bad faith; all I am saying is that we could ask him that question. I do not think this is the case, but we could ask him.
As for Mr Konaré, the Chairman of the African Union Commission, he is a brilliant lawyer, and it is his vocation to gather up the concerns he hears from those around him. All this is legitimate. However, Mr Hutchinson, when you tell me 'all the African leaders said ...', that is not true. It is not true of all the African leaders. It is true that a number of them did ask us some questions. For example: 'what will happen, Mr Michel, when the tariff barriers are removed? We will obviously lose money and our ways and means budget. How will we pay our teachers, policemen, civil servants etc?', and we said: 'you can set up regional funds, and we will draw up what we call contribution agreements, which means provision of financial resources at least matching the net fiscal impact of removing the tariff barriers in order to offset the losses, and this will give you the means to finance state services etc.'
This is an asymmetric system, a transitional period. What else did we do? We drew up generic matrices with these countries, at their request, for it was they who provided the content for the agreements. What is this bureaucratic term? Generic matrices are a kind of plan containing all the projects, all the sectors, indeed the very nature of what they want to see as accompanying measures to go hand in hand with the gradual opening up of markets if they so wish: technology transfer, increased capacities, increased expertise, work on infrastructures, interconnection or improved access, all those aspects.
I also drew up a financing memorandum by regional economic community. This is a kind of undertaking, on paper and with figures, of the resources to be made available to them by the EU. There is only one thing I cannot do, and that is to promise them the money promised by the Member States at Gleneagles. They promised one billion euros, and at least half of this was for Africa. I hope they will come through on this. This money will be provided from 2010 and is intended as aid for trade. It is therefore extra money. We have doubled the regional funds I mentioned before. This is all on the table.
I must confess my great concern is 'economic integration', because I feel that in relation to the 'development' aspect, it is initially 'economic integration' that will allow them to create wealth, wealth they can obviously use for social services and to redistribute prosperity among their people. It is true we have made very little progress on this aspect, for the reason I mentioned previously.
We will therefore be discussing, probably all next year, this matter of regional EPAs to create, maintain and consolidate this dimension of economic integration. I therefore admit this, but this will only occur after having given everything ... A positive response was forthcoming on everything they asked us for. This was true on the financial front, or in any case within the budgetary limitations, and also in relation to technical-legal issues, institutional and even political issues. What is also true is that, when we have to negotiate in 2008 in an attempt to secure this regional integration, we must be extremely convincing, and we must of course have arguments. Do not worry, they will be heard, and we will listen to them ... I will certainly try to do my best to reply to their concerns, their uncertainties and their questions so that we can really specifically reassure them. I should tell you, however, that beyond this additional sum of one billion euros, half of which must be allocated to Africa, I do not have many more arguments. We will see what will emerge from this.
I am nevertheless a little hurt to hear we have been blackmailing our partners. There was never any blackmail of our partners for the very simple reason that we had no power to blackmail them. First and foremost, I would not have done this. We cannot just force our partners to sign agreements. Pardon me, but that is simplifying things too much. I can see the result. I even wish to inform you about the current status of countries that have signed up, to show you that there are many more countries than you think that have signed and have understood the mechanism.
The last item to round off concerns LDCs that now benefit from 'Everything But Arms' and thus have complete and unlimited access to our markets. In this case, I was asked what they stood to lose. They do not, in fact, lose anything at all, but gain the opportunity to benefit from particularly generous rules of origin. What are these particularly generous rules of origin? At the present time, for a product to be considered as originating in a partner state, the item must have undergone at least two transformations. Henceforth this will be a single transformation. For example, in the case of fish caught in their waters but imported here, this will be sufficient. That will count as one transformation, and so they may enter our markets quota-free and duty-free. This, then, is the big difference. There is considerable potential for opportunities of which they are currently being deprived.
I wanted to tell you all this, and I am obviously willing to repeat the experience whenever you wish. Ask me questions, or send me questions in writing. I promise I will attempt to answer you sincerely and in full. If it appears that my answer to one of your questions is not good enough or is wrong, I will gladly admit this and I will rectify it, of that you may be sure. To date I have heard all the questions, I have checked all the questions, and I have involved myself considerably. I have not yet heard a question that did not receive a precise, specific and honest answer.
The debate is closed.
Written statements (Rule 142)
in writing. - The summit between European and African countries took place on the 8 and 9 December in Lisbon, Portugal. More than 70 heads of state and government attended.
Malta's contribution focused on the issue of irregular immigration.
It is in Malta's interest that Africa is seen as Europe's responsibility. Assistance given and investment made in Africa will mean that fewer people from that continent will be forced to leave their country for a better life. The majority of irregular immigrants that reach Malta come from sub-Saharan Africa and are economic immigrants. The situation, however, could deteriorate when the general preferential trade agreements expire on the 31 December 2007.
Most African countries have rejected the proposal of 'special partnership agreements'. Only one fifth have signed interim agreements. Even if the expiry date is extended, it is in the interest of every country to sign interim agreements to absorb the negative economic impact following the expiry of the 'preferential agreements'.
Other irregular immigrants who come to Malta are political refugees. The fact that human rights issues in Darfur and Zimbabwe were omitted from the original agenda does not augur well for the voiceless who continue to suffer in silence.
in writing. - The European Council must turn its attention to Burma, where the situation on the ground remains dire.
The EU sanctions, decided on 15 October, target the leaders of the regime, their backers and those who benefit from their policies, including trade sanctions in those sectors - timber, minerals, metals, gems - from which the regime draws most of its revenue.
But is this enough? The European Council must assess the situation and establish what further measures the EU can take to bring about real change in Burma. It is time to apply further restrictive measures - including a ban on new investment.
Although it is too early to determine the real impact of the decisions made at the EU-Africa Summit, and despite certain contradictions, the rejection of the EU's free trade agreements (known as 'economic partnership agreements') by the African countries should be welcomed.
Somewhat ironically, this rejection - despite all the EU's unacceptable pressure and blackmail - of these 'economic partnership agreements' by the African countries constitutes a real example of what is, ultimately, the infamous 'good governance' so extolled by the EU. In other words, it represents the assumption and defence by a country of control over its economy.
In our opinion, effective cooperation for development requires respect for national sovereignty, for political and economic independence and for the right of all peoples to decide their present and future and to define and build their country and their development project. Such cooperation is incompatible with the more or less hidden objectives and ideas of interference, exploitation, pillaging of resources and political and economic control.
It has been said that the EU-Africa Summit turned a 'new page'. For our part, we will continue to speak out so that the neo-colonialist ambitions of the EU and its major multinationals are not (re)written on this page.